Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 12/08/22. Claims  1-4, 6-9, 11-15, 21-22, 33, and 35-36 are currently pending in the application, with claims 8 and 12-13 having being withdrawn and claims 5, 10, 16-20, 23-32, and 34 having being cancelled.  Accordingly, claims 1-4, 6-7, 9, 11, 14-15, 21-22, 33, and 35-36 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Applicant’s argument with respect to the priority of the instant invention and that priority should be given based on provisional application 61,892,086 (‘086) has been fully considered but is not found persuasive.  Specifically, the Examiner contends that the elected species, compound 43, does not possess enablement support in application ‘086 but rather in non-provisional 61/975,229 which demonstrated that said compound (i.e. compound 128) inhibited activity of D816V mutated enzyme. Consequently, priority was based on said application. If Applicant believes that the instant applicant possesses earlier priority, then applicant is invited to point out where enablement support is provided for the treatment of melanoma possessing KIT Exon 17 mutation by administering the elected species. As a result, the examiner maintains that the priority date remains April 04, 2014.  

Applicant’s arguments with respect to the 112(a) rejection over claims 1-4, 6-7, 9, 11, 14-15, 20-22, and 33-36 have been fully considered.  Applicant argues that the claims as presently amended for treatment “in a patient with a mutation in Exon17 in KIT” is now enabled.  Additionally, Applicant argues that the specification as filed demonstrates that KIT is implicated in the pathogenesis of melanoma and that the specification demonstrate that the compounds in the instant application effectively inhibited KIT mutations in Exon 17 including D816V and N822K etc… Moreover, Applicant argues that Corti et al., published in 2022, shows that avapritinib (i.e. the elected species) is useful in treating patients with mucosal melanoma and thymic carcinoma, when both indications were associated with KIT Exon 17 mutation.  Such arguments are however not found persuasive as the Examiner contends that the specification simply demonstrated that the compound of the instant invention were effective in inhibiting D816V enzymes with compounds that are structurally similar to Avapritinib.  The examiner however contends that exon 17 mutations entail various mutations in melanoma including D816V/H; Y823D; D820Y, and N822I and yet applicant failed to demonstrate inhibition of activity of said various mutated enzymes administering various compounds of Formula (I) wherein Z for example is a bicyclic aryl or a bicyclic aralkyl, or a monocyclic or bicyclic heteroaryl or heterocyclyl ring as opposed to the monocyle ring recited in Avapritinib.  Given that addition of bulky moieties or contrasting attachment groups can affect the biological of the compound and given that applicant failed to demonstrate inhibition with said compounds, the examiner maintains that applicant has not enabled the breadth of the claims.  While Corsi et al. demonstrated in case 1 that a patient with mucosal melanoma and possessing an N822K mutation in exon 17 had a partial response with Avapritinib, nowhere in the specification did Applicant demonstrate inhibition of said relevant mutated enzymes found in KIT’s exon 17 by administering compounds possessing Z as other than pyrazole.  Since Applicant has yet to demonstrate inhibition of D186V mutation of KIT in exon 17 utilizing compounds of formula (I) with Z as bicyclic aryl or bicyclic heteroaryl,  and given that Corti solely tested Avapritinib which recites Z as a pyrazole (i.e. a moncyclic heteroaryl ring), the examiner maintains that the claims still not enabled.  As a result, the examiner maintains that Applicant has not enabled the breadth of the claims as amended.  

For the foregoing reasons, the rejection of record remains proper and is maintained.   However, in view of applicant’s amendment, the following modified 112 (a) Final rejection is being made.  

Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6-7, 9, 11, 14-15, and 21-22 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating mastocytoma and while being enabling for treating cancer cells containing D816V and N822K mutations with compounds of Formula (I), does not reasonably provide enablement for treating every single type of melanoma with every single compound of Formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of treating melanoma in a patient in need thereof, wherein the method comprises administering to the patient a therapeutically effective amount of a compound of formula (I), or a pharmaceutically acceptable salt thereof, wherein the patient has a mutation in Exon 17 in KIT.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of every single subtype of mutated melanoma by administering every single compound of Formula (I).

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of treating melanoma in a patient in need thereof, wherein the method comprises administering to the patient a therapeutically effective amount of a compound of formula (I), or a pharmaceutically acceptable salt thereof, wherein the patient has a mutation in Exon 17 in KIT. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner cites the fact that while Applicant has amended the claims to recite only patient possessing mutations in Exon 17 KIT, the examiner maintains that the specification still failed to enable treatment of Exon 17 KIT mutated melanomas by administering various types of compounds of formula (I).  For example, Formula (I) teaches that Z can be a bicyclic aryl, heterocycle, heteroaryl ring and yet nowhere in the specification did applicant demonstrate treatment with said compounds of formula (I). Moreover, given that addition of bulky constituents or electronegative groups can affect the chemical and physical property of a compound, the examiner maintains that absent demonstration from applicant that various compounds possess similar properties undue experimentation would be needed in order to demonstrate that compounds with various Z moiety still possess similar inhibitory effectiveness.  As a result, the examiner maintains that while applicant is enabled for treating diseases associated with D816V mutations and N822K and while enabled for treating mastocytoma by administering the compound of Formula (I) similar to Avapritinib, the specification has failed to enable treatment of every single subtype of melanoma in existence as delineated in figures 1-2 by administering every single compound of Formula (I).   Consequently, the examiner maintains that applicant has yet to enable the breadth of the claims.  
		
	
2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of every single Exon17 KIT mutated melanoma” by administering every single compound of Formula (I). While such “treatment” might theoretically be possible for some diseases associated with D816V mutations or N822K mutated melanoma or mastocytoma, as a practical matter it is nearly impossible to achieve a treatment for all possible melanoma subtypes with every single compound of Formula (I). 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of compounds of Formula (I) to treat melanoma and all disease subtypes. No reasonably specific guidance is provided concerning useful therapeutic protocols for all of the disclosed compounds in treating melanoma, other than treatment of mastocytoma. The latter is corroborated by the working examples in the specification on pages 105-109 and figures 1-2.  

The instant disclosure provides no evidence to suggest that this unique activity can be extrapolated to compounds of formula (I) with Z as bicyclic aryl, heteroaryl or heterocycyl, for example, having unrelated monocyclic attachment groups, and thus does not meet the “how to use” prong of 35 USC 112, first paragraph with regard thereto.

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that every instantly claimed compound of Formula (I) could be predictably used for the treatment of every single type of Exon 17 mutated KIT melanoma as inferred by the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Conclusion

Claims 33 and 35-36 are allowed. 

The closest art is Schmidt-Kittler et al. (WO 2020/102095 A1, cited by applicant and filed on an IDS 1449) who teach the use of Avapritinb to treat resistance of kit mutants including those in melanoma.  However, Schmidt-Kittler et al. is published after the priority date of the instant invention and therefore is not prior art.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
12/17/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.